Citation Nr: 1430015	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress disorder (PTSD) that is associated with an inservice stressor, which is related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In November 2007, the Veteran filed his present claim seeking service connection for PTSD.  He essentially claims that he developed PTSD as a result of stressful experiences during active service while stationed in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2013).  

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  In this case, post-service VA treatment records dated from October 2007 to January 2009 clearly reflect diagnoses of PTSD as well as the Veteran's participation in individual mental health therapy sessions.  In a December 2007 statement, the Veteran's treating VA psychiatrist discussed his service in Vietnam, his reported PTSD symptoms, and the effects of his prescribed psychiatric medications.  The psychiatrist then listed a DSM-IVR diagnosis of PTSD.

Based on the evidence of record, the Board finds the Veteran's stressor is corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's alleged stressor is related to his fear of hostile military activity as defined above.  The Veteran has asserted that experienced, witnessed, or was confronted with an event or circumstance that involved a threat to the physical integrity of himself as well as another fellow servicemen.  He has consistently reported that during a mortar attack in 1969, while trying to seek cover, he witnessed a member of his unit killed while driving a Jeep hit by a mortar.  The stressor he reported was reliably described and is consistent with his tour of duty in Vietnam from February 1969 to February 1970.  In addition, the death of the identified fellow serviceman in the Veteran's unit during an enemy mortar attack in May 1969 was corroborated by U.S. Armed Services Center for Unit Records Research in 2008.

In this case, after carefully reviewing all the evidence on file, the Board finds no reason to reject the competent lay statements and positive medical evidence of record supportive of the claim.

In so finding, the Board must note that the evidence of record is not unequivocal.  In the February 2009 VA PTSD examination report, the examiner, a VA psychologist, noted his review of the claims file and discussed obtaining history, psychometric testing, and clinical evaluation of the Veteran.  Thereafter, the examiner specifically indicated that the Veteran's description of his sole and primary stressor did not meet diagnostic criteria for PTSD and that the Veteran did not describe the full constellation of symptoms with respect to the severity or frequency that would be necessary for a PTSD diagnosis.  The examiner opined that the Veteran over-reported during testing, especially given his combat support role in Vietnam and lack of direct combat.  The examiner then listed a diagnosis of recurrent, moderate major depressive disorder unrelated to military service. 

The Board finds that the February 2009 VA examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Conclusions reached by the examiner do not constitute a complete rationale, as the examiner seemed to inadequately evaluate the Veteran's reported stressor and combat proximity in the context of the now revised 38 C.F.R. § 3.304(f)(3).  The examiner also failed to provide any discussion for his summary opinion that the Veteran's diagnosed major depressive disorder was unrelated to military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In view of the totality of the evidence, including the Veteran's consistent and credible lay testimony establishing the occurrence of his claimed in-service stressor, the current diagnosis of PTSD by the Veteran's VA treating psychiatrist, and the sole negative evidence contained in the inadequate February 2009 VA examination report, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


